DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed November 6, 2020 have been fully considered but they are not persuasive.
Examiner notes that Bechtel teaches being able to correlate data from multiple sources (Paragraph 0173 of Bechtel) and that Rodgers specifically teaches the quantitative pain data inputted by the patient (Paragraph 0283; element 1023 of Rodgers) which is data that can be used in conjunction with the system of Bechtel.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Response to Amendment
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term ‘additional correlated data’ is never used within the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 8-18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8 and 16 recite the term ‘additional correlated data’. Applicant’s specification does not use the term ‘additional correlated data’ in any manner. This would appear to be new matter as it is not recited within Applicant’s specification. For the purposes of this examination and in light of Applicant’s specification it would appear the term ‘additional correlated data’ should be interpreted as simply ‘correlated data’.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claims 8 and 16 recite the term ‘additional correlated data’ but never recite an initial ‘correlated data’ thus making it unclear how there can be ‘additional correlated data’? What is the data ‘additional’ to? Applicant’s specification does not use the term ‘additional correlated data’ in any manner. For the purposes of this examination and in light of Applicant’s specification it would appear the term ‘additional correlated data’ should be interpreted as simply ‘correlated data’.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (US 2008/0015903) in view of Bechtel et al. (US 2012/0323090) and Malik et al. (US 2016/0367188).
claim 8, Rodgers teaches a diagnostic system for diagnosing a pain state level in a patient (Paragraph 0017) comprising:
at least one image capture device to record one or more facial data of the patient (Paragraphs 0078-0079);
the one or more facial data including one or more of: facial expressions; head, hand or body gestures, or body postures (Paragraphs 0025, 0080, 0281, 0285, 0301, 0304)
at least one physiological sensor associated with the patient (Paragraph 0079) to measure physiological data (Paragraph 0079), the physiological data including one or more of: blood volume pulse; pulse; heart rate; galvanic skin response; facial electromyography; electrocardiogram (EKG); electroencephalogram (EEG); patient movement; patient temperature; electrodermal activity; respiration; blood pressure; autonomic activity; perspiration; and patient brain waves (Paragraph 0079; at least heart rate).
an interactive device in communication with the patient (Paragraphs 0270 and 0283) to permit the patient to input quantitative pain data into the diagnostic system (Paragraph 0283; element 1023);
an electronic display to communicate the determined patient pain state level to a health care provider and/or to the patient (Paragraphs 0270 and 0282-0283).
Rodgers is silent on a processor that generates additional correlated data by correlating the one or more facial data and the physiological data with the quantitative pain data inputted by the patient, the additional correlated data used to determine the pain state level in the patient.
Bechtel teaches a system for diagnosing a pain state level in a patient (Abstract) with video cameras to capture facial data of the patient (Paragraphs 0159-0160), sensors associated with the patient (Paragraph 0160; vital signs monitor for example), and interactive device in communication with the patient (Paragraphs 0069-0071), and that generates additional correlated data by correlating the one or more facial data and the physiological data with the quantitative pain data inputted by the patient, the additional correlated data used to determine 
It would have been obvious to one of ordinary skill in the art to have modified Rodgers with Bechtel because it allows for real-time monitoring of the patient pain level and can be used even if patients do not have the requisite capacities (Paragraph 0002 of Bechtel).
Rodgers in view of Bechtel are silent on the pain state level being an objective pain state level. Examiner notes per Paragraphs 0009 and 0040 of Applicant’s specification objective pain measures are determined using sweat or blood biomarkers. As such Malik teaches being able to determine an objective pain state level through the use biosensors used for measuring biomarkers, heart rate or even blood pressure (Paragraph 0206; see full disclosure; further see Paragraph 0250 which teaches biomarkers as being objective indicators) which would be used in combination with Rodgers and Bechtel. It would have been obvious to one of ordinary skill in the art to have modified Rodgers with Malik because pain is one of the most agonizing experiences for all beings and the system of Malik would help to eliminate it (Paragraph 0206 of Malik; see full disclosure). 
Regarding claim 9, Rodgers teaches wherein the interactive device includes one or more of: a keyboard, a mouse, a remote control, a motion sensor, a handheld portable phone, a computer, a paper questionnaire, and a camera sensor (Paragraph 00270).
claim 10, Rodgers teaches wherein the at least one physiological sensor includes one or more of: a galvanometer, photoplethysmography device, electromyography device, an accelerometer, detector for electrodermal activity, galvanic skin response measuring unit, skin temperature sensor, electrocardiogram, electroencephalogram, magnetic resonance imaging unit, and brain wave measurement unit (Paragraph 0079).
Regarding claim 11, Rodgers teaches wherein the at least one image capture device includes at least one of: a video camera, a webcam, a camera on a computer, a laptop, a net-book, and a tablet, a still camera, a cell phone camera, a mobile device camera, a thermal imager, a charge coupled device, a three-dimensional camera, and a depth camera (Paragraph 0282; conventional video cameras)
Regarding claim 12, Rodgers teaches further including a speech capture device (Paragraphs 0079 and 0270; a microphone)
Regarding claim 13, Rodgers teaches wherein the speech capture device includes a microphone (Paragraphs 0079 and 0270; a microphone).
Regarding claim 14, Rodgers teaches wherein the electronic display is selected from the group consisting of: a computer display, a laptop screen, a net-book screen, a tablet computer screen, a cell phone display, a mobile device display, a remote with a display, a television, and a projector (Paragraph 0270; flat panel screen).
Claim(s) 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (US 2008/0015903) in view of Bechtel et al. (US 2012/0323090) and Malik et al. (US 2016/0367188) and in further view of Pronovost (US 2008/0020477).
Regarding claim 5, Rodgers is silent on the sensor for measuring sweat, blood, or saliva. Pronovost teaches wherein the at least one physiological sensor measures analytes from at least one biomarker selected from sweat, saliva, and blood (Paragraph 0065; see full disclosure). It would have been obvious to one of ordinary skill in the art to have modified Rodgers with Pronovost because it provides an improved means for measuring salivary glucose 
Regarding claim 21, Rodgers is silent on the specific analytes. Pronovost teaches wherein the at least one physiological sensor measures analytes includes a device for measuring one or more of salivary cortisol, α-amylase (sAA), secretory IgA (sIgA), testosterone, or soluble fraction of receptor II of TNFα (sTNFαRII) (Paragraph 0065). It would have been obvious to one of ordinary skill in the art to have modified Rodgers in view of Weiner with Pronovost because Pronovost teaches these analytes as being commonly known ones to analyze (Paragraph 0065 of Pronovost).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (US 2008/0015903) in view of Bechtel et al. (US 2012/0323090) and Malik et al. (US 2016/0367188) and in further view of Cella et al. (Reference U on PTO-892; 2010).
Regarding claim 15, Rodgers teaches the use of a questionnaire (Paragraph 0310) but is silent on the specific use of the PROMIS questionnaire. Cella teaches wherein the interactive device includes a Patient Reported Outcomes Measurement Information System (PROMIS) questionnaire in paper or electronic form (See full disclosure; Abstract). It would have been obvious to one of ordinary skill in the art to have modified Rodgers with Cella because it is efficient, flexible, and precise (Abstract: Objective of Cella).
Claim(s) 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (US 2008/0015903) in view of Bechtel et al. (US 2012/0323090) and Malik et al. (US 2016/0367188) and Rosenberg (US Patent No. 6684027).
Regarding claim 16, Rodgers teaches a pain level diagnostic apparatus (Paragraph 0017) comprising: 
a video screen viewed by a patient (Paragraphs 0270 and 0282-0283);
the video screen including an interactive pain assessment questionnaire (Paragraph 0310);

the one or more facial data including one or more of: facial expressions; head, hand or body gestures, or body postures (Paragraphs 0025, 0080, 0281, 0285, 0301, 0304)
one or more physiological sensors associated with the patient to generate physiological data (Paragraph 0079), the one or more physiological sensors including one or more of: a galvanometer; a photoplethysmography device; an electromyography device; an accelerometer; a detector for electrodermal activity; a galvanic skin response measuring unit; a skin temperature sensor; an electrocardiogram; an electroencephalogram; a magnetic resonance imaging unit; a body position sensor; a sound generator; an apnea sensor; a spirometer; a glucometer; a blood pressure sensor; an airflow sensor; a pulse oximeter; and a brain wave measurement unit (Paragraph 0079; at least temperature sensors and position sensors)
a controller configured to record and analyze the one or more facial data and the physiological data (Paragraph 0079; combination of the computer systems and storage devices).
Rodgers is silent on the at least one video camera positioned so as to be not visible to the patient. Rosenberg teaches a video camera in a patient/physician setting that can be positioned so as to not be visible to the patient (Column 2, Line 59-Column 3, Line 13).
It would have been obvious to one of ordinary skill in the art to have modified Rodgers with Rosenberg because Rosenberg teaches it was being a design choice (Column 3, Lines 1-4).
Rodgers is silent on to correlate the recorded and analyzed one or more facial data and physiological data with quantitative pain data inputted by the patient on the interactive pain assessment questionnaire to generate additional correlated data, the additional correlated data used to determine a pain state level of the patient.

It would have been obvious to one of ordinary skill in the art to have modified Rodgers with Bechtel because it allows for real-time monitoring of the patient pain level and can be used even if patients do not have the requisite capacities (Paragraph 0002 of Bechtel).
Rodgers in view of Bechtel are silent on the pain state level being an objective pain state level. Examiner notes per Paragraphs 0009 and 0040 of Applicant’s specification objective pain measures are determined using sweat or blood biomarkers. As such Malik teaches being able to determine an objective pain state level through the use biosensors used for measuring biomarkers, heart rate or even blood pressure (Paragraph 0206; see full disclosure; further see Paragraph 0250 which teaches biomarkers as being objective indicators) which would be used in combination with Rodgers and Bechtel. It would have been obvious to one of ordinary skill in the art to have modified Rodgers with Malik because pain is one of the most agonizing 
Regarding claim 17, Rodgers teaches further including a speech capture device (Paragraphs 0079 and 0270; a microphone)
Regarding claim 20, Rodgers teaches wherein the at least one image capture device includes at least one of: a webcam, a camera on a computer, laptop, net-book, or a tablet, a still camera, a cell phone camera, a mobile device camera, a thermal imager, a charge coupled device, a three-dimensional camera, and a depth camera (Paragraph 0282; conventional video cameras).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (US 2008/0015903) in view of Bechtel et al. (US 2012/0323090) and Malik et al. (US 2016/0367188)  and Rosenberg (US Patent No. 6684027) and in further view of Weiner et al. (US 2011/0213218).
Regarding claim 18, Rodgers is silent on the screen being a touch screen. Weiner teaches wherein the video screen is a touchscreen (Paragraphs 0014 and 0031). It would have been obvious to one of ordinary skill in the art to have modified Rodgers with Weiner because it allows for both input and output in the form of displaying data to a user as well as acquiring responses in a single unit (Paragraph 0014 of Weiner).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (US 2008/0015903) in view of Bechtel et al. (US 2012/0323090) and Malik et al. (US 2016/0367188)  and in further view of Wen et al. (US 2006/0056655).
Regarding claim 22, Rodgers and Bechtel are silent on wherein the facial expressions includes at least one of smiles and brow furrowing. Wen teaches wherein the facial expressions includes at least one of smiles and brow furrowing (Paragraphs 0100-0102). It would have been obvious to one of ordinary skill in the art to have modified Rodgers with Wen because it allows .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (US 2008/0015903) in view of Bechtel et al. (US 2012/0323090) and Malik et al. (US 2016/0367188)  and Rosenberg (US Patent No. 6684027) and in further view of Wen et al. (US 2006/0056655).
Regarding claim 23, Rodgers and Bechtel are silent on wherein the facial expressions includes at least one of smiles and brow furrowing. Wen teaches wherein the facial expressions includes at least one of smiles and brow furrowing (Paragraphs 0100-0102). It would have been obvious to one of ordinary skill in the art to have modified Rodgers with Wen because it allows for the providing of timely assistance when necessary and in an efficient manner (Paragraphs 016-0018 of Wen).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791